Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.1 Filed 03/01/21 Page 1 of 36

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

RACHAEL MARTIN (HOLT) and,
MATTHEW JOHNSON,

Plaintiffs,

Vv.

FENNVILLE PUBLIC SCHOOL DISTRICT;
DIRK WEELDREYER, Superintendent,

in his Official and Individual Capacities;
KIM ZDYBEL, Principal,

In her Official and Individual Capacities:
TROY DUSEK, Title [IX Coordinator/Student
Success Coordinator,

In his Official and Individual Capacities;

Defendants.

Rachael Martin (Holt)
Matthew Johnson

IN PRO PER

15940 144" Street
Spring Lake, MI 49450
(231) 730-5201
raeram2020@gmail.com

FILED - KZ
March 1. 2021 2:23 PM

U.S. DISTRICT COURT
WESTERN DISTRICT OF ie IGAN

CASE No. : ma_ Scanned byl, 24

 

HON.
1:21-cv-202
Robert J. Jonker

Chief U.S. District Judge
Ray Kent
Magistrate Judge

 

VERIFIED COMPLAINT AND JURY DEMAND

This cause of action arises from the Respondents’ deliberately indifferent response to a
student-on-student physical assault on school premises and subsequent sex-based harassment.
The Respondents’ failure to promptly and appropriately investigate and respond to the assault
subjected Matthew Johnson to further gender based harassment and a hostile environment,
effectively denying him access to educational opportunities.

This claim alleges violations of Title IX of the Education Amendments of 1972, which
prohibits discrimination on the basis of sex; the denial of equal protection of the laws under the
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.2 Filed 03/01/21 Page 2 of 36

Fourteenth Amendment to the U.S. Constitution, and denials of procedural and substantive due
process under 42 U.S.C § 1983.

Plaintiffs, Rachael Holt and Matthew Johnson (minor), In Pro Per, hereby file the following

complaint against Defendants as captioned above.
I. JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 133],
which gives district courts jurisdiction over all civil actions arising under the
Constitution, laws, and treaties of the United States. |

2. The Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343, which gives -
district courts original jurisdiction over (a) any civil action authorized by law to be
brought by any person to redress the deprivation, under the color of any State Law,
statute, ordinance, regulation, custom or usage, of any right, privilege or immunity
secured by the Constitution of the United States or by any Act of Congress providing for
equal rights of citizens or of all persons within the jurisdiction of the United States; and
(b) any civil action to recover damages or to secure equitable relief under any Act of
Congress providing for the protection of civil rights.

3. Plaintiff Matthew Johnson (“Johnson”) brings this action to redress a hostile educational
environment pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C. §
1681(a), as more fully set forth herein.

4. This is also an action to redress the deprivation of Johnson’s constitutional nghts under
the Fourteenth Amendment of the United States Constitution pursuant to 42 U.S.C. §

1983.
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.3 Filed 03/01/21 Page 3 of 36

10.

11.

Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all Defendants
reside or resided in this district and the events giving rise to the claims occurred in this
district.

Il. THE PARTIES

Plaintiff Matthew Johnson is a male and was a minor at all material times during the
events complained of herein and remains a minor as of the date of the filing of this
Complaint.

At all material times, Plaintiff was a resident of the County of Allegan, State of Michigan
when the events occurred. Plaintiff Johnson currently resides in the state of Mississppi
and is claiming damages in excess of $75,000.00.

At the time of the events complained herein, Plaintiff Johnson was a student attending a
middle school within the Defendant FENNVILLE PUBLIC SCHOOL DISTRICT (“the

School District or Fennville”).

Plaintiff Rachael Holt (“Holt”) is the Mother of Matthew Johnson and is his legal
guardian during the events complained of herein and remains so as of the date of the
filing of this Complaint.

At all material times, Plaintiff Holt was a resident of the County of Allegan, State of
Michigan when the events occurred. Holt is currently a resident of the state of Michigan
and is claiming damages in the excess of $75,000.00 on the behalf of Johnson.

The Defendant School District is a public educational institution located in the County of

Allegan, State of Michigan.
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.4 Filed 03/01/21 Page 4 of 36

12.

13.

14.

15

16.

17.

18.

19,

20.

At all material times, Defendant DIRK WEELDREYER (“the Superintendant”), in his
official and individual capacities, worked within the County of Allegan, State of
Michigan.

During all material times, the Superintendant was an agent and/or employee of Defendant
School District, acting or failing to act within the scope, course, and authority of his
employment and his employer.

At all material times, KIM ZDYBEL, (the “Principal”), in her official and individual

capacities, worked within the County of Allegan, State of Michigan.

. During all material times, the Principal was an agent and/or employee of Defendant

School District, acting or failing to act within the scope, course, and authority of her
employment and his employer.

At all material times, Defendant Troy Dusek, (the “Title [X Coordinator”), in his official
and individual capacities, worked within the County of Allegan, State of Michigan.

At all material times, the Title [IX Coordinator was an agent and/or employee of
Defendant School District, acting or failing to act within the scope, course, and authority
of his employment and his employer.

At all material times, Plaintiff's attackers, were male minor students attending the
Defendant School District.

I. COMMON ALLEGATIONS

At all material times, the School District was receiving federal funding as contemplated
by Title [X, 20 U.S.C. § 1681, e7. seg.
The Fennville Public School District has adopted anti-harassment policies in the

Fennville Middle School Student Handbook.
4
‘ Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.5 Filed 03/01/21 Page 5 of 36

21. The School District implemented and executed policies and customs in regard to the
events that resulted in the deprivation of Plaintiff’s constitutional, statutory, and
common-law rights.

22, The School District is responsible for ensuring that all its employees are properly trained
and supervised to perform their jobs. :

23. The School District is responsible for the acts and omissions of its employees.

24. At the time of the attacks that gave rise to the events complained of herein, Plaintiff
Johnson was a fifteen (15) year old at Fennville Middle School.

25. Johnson has ADHD and has been in a Special Education Program since elementary in
the Bloomingdale School District.

26. Johnson was transferred to Fennville during the 8" Grade but Fennville would not honor
Johnson’s special education program.

27. Johnson was struggling academically and needed the additional assistance that Special
Education could provide.

28. At the time of the attacks that gave rise to this action, the other male students were
Johnson’s classmates.

29. During the time prior to the incident in which the other male student intentionally broke
Johnson’s collar bone, he had made a couple of off handed comments that the other kids
might be trying to hurt him to Holt.

30. Holt thereafter also a couple of times found him crying, but Holt always chalked it up to
a bad day.

31. On September 15, 2016 at approximately 7:00 pm Matthew Johnson was in Fennville,
Michigan at the Middle School Football game with several of his friends.

5
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.6 Filed 03/01/21 Page 6 of 36

32. The boys engaged in a game of touch football in the middle school soccer field, while
the school game went on. Some of the other male students playing were Cruz Flores,
Dylan (last name unknown), Wyatt Clemmins, Ace Flores, Brody Peterson and Johnson.
33. Johnson had the football and was running down the field trying to score a touch
down and Dylan intentionally put his foot out and tripped Johnson who was running
quickly and was sent down on his head, neck, and shoulder.

34. After the fall, while Johnson was sitting on the ground attempting to recovering, holding
his shoulder in pain, and Cruz Flores ran up and shoved him backwards.

35. After the incident Johnson was not able to continue in the game due to the injury he
sustained, he went and got his sister Parris Johnson and had her call and get them a ride
home.

36. Once Matthew Johnson and Parris Johnson got home, Lonnie Holtsclaw a family friend
had given them a ride, their mother Rachael Holt brought them to the Allegan County
Emergency Room so that Matthew Johnson could be seen by a physician.

37. At that time the Emergency Room determined that he had multiple fractures, they
adorned him with a sling and gave him pain relievers. Johnson was discharged later that
evening and was in incredible pain for a considerable amount of time.

38. On September 16, 2016, Johnson attended school despite having a doctor’s note to
excuse his absence due to his broken collar bone.

39. First thing that morning when Johnson got to school, Cruz Flores and Dylan immediately
started to bully and intimidate Johnson by shoving him up against the lockers, pushing up

on him while verbally abusing him, telling him that he was too scrawny and weak, calling
a

40.

41.

42.

43.

44.

45.

Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.7 Filed 03/01/21 Page 7 of 36

him a twig, and saying that he “broke too easily.” Cruz Flores and Dylan told Johnson
that he shouldn’t participate in sport activities because he was fragile.

Being pushed roughly against the lockers was extremely painful and humiliating to
Johnson with his freshly broken collar bone, and now to add insult to injury the parties
responsible for his fracture were harassing him, causing more physical pain, as well as
now emotionally abusing him.

Throughout the day and the following week Cruz Flores started to become more
aggressive with his bullying towards Johnson including to “fake out” Johnson (acting like
he was going to hurt or harm Johnson’s already injured shoulder), which instigated more
students to single Johnson out with more bullying.

On November 04, 2016, Holt called the Fennville Middle School and talked to the
school secretary at that time in regard to Johnson’s grades and requested to speak to the
principle or special education teacher in regards to his educational needs.

On November 09, 2016, Holt went to Fennville Middle School because Johnson was
ineligible to play due to his grades and she wanted Defendant Zdybel (the Principal) to
make an exception and allow him to play basketball because Holt wanted to use it to help
Johnson improve his grades on his own with his own motivation. Holt also wanted to
schedule a meeting with the teachers and to schedule testing Johnson again for special
education due to his poor grades.

The next week Johnson was allowed to play (November 14-18 2016).

On November 23, 2016, Johnson quit basketball and told Holt it was because he wanted
to focus on his grades and due to the problems he was having, specifically with Cruz

Flores during basketball.
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.8 Filed 03/01/21 Page 8 of 36

46. On November 29, 2016, Johnson and his sister, Parris Johnson, attended scheduled well-

child Pediatrician appointments with Holt. It was at this time it was learned about the
extent of the gender-based bullying that Johnson was experiencing. Tt this appointment
Johnson told Holt and his doctor that he was being bullied at school including; the event
that happened surrounding his collar bone being broken, the continuation of Cruz Flores
mocking him and the physically bullying, and Sunny Gonzalez who was a class mate (in
Math) had started to touch Johnson inappropriately, touching him repeatedly on his
buttocks despite Johnson telling him to stop and leave him alone. This only fueled this
sexual harassment and then Cruz started doing it as well. This began a month before the

doctor’s visit.

47. After the doctor’s appointment, Holt dropped Johnson and his sister back off at school.

48.

49.

Thereafter, Holt called Defendant Zdybel and told her about Johnson being bullied and
again requested a meeting for his grades. Defendant Zdybel told Holt she would get back
to her and was very defensive on the telephone.

On December 2, 2016, Holt called and talked to the school office secretary, Deb Morse,
and left a message for Defendant Zdybel again requesting a meeting with teachers and
special education as Johnson continued to fall behind.

During the week of December 5-9, 2016, Johnson began to struggle to keep hold of
things around him. The weight of the sexual harassment really came down hard this week
for him. Sunny and Cruz had become comfortable sexually touching him about 3 times a
week, mostly in Math class. The math teacher, Mr. Mark Gray was not overly attentive

so Sunny easily got away with touching Johnson unnoticed by the teacher.
* — Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.9 Filed 03/01/21 Page 9 of 36

50.

SL.

52.

53.

54,

On December 8, 2016, Holt went back up to the school again and went into the office of
Defendant Zdybel and told her that she was frustrated about the lack of progress and
interest they were taking in Johnson’s success. Johnson expressed that this was the fifth
time she had requested an appointment with Johnson’s teachers in regards to his grades
and the sexual based bullying. Holt told Defendant Zdybel that the bullying and failing ~
grades were so bad she was considering home schooling Johnson. Defendant Zdybel told
Holt in a nasty sarcastic manner “that is your prerogative.” Holt said she wanted the
meeting as she should not have to pull Johnson out of school.

On December 9, 2016, Defendant Zydbel called Holt and said she had scheduled a
meeting for Wednesday December 14, 2016 at 1:00 p.m.

Johnson has a real bad weekend the weekend of December 9, 2016. He was very down,
depressed and crying. When Holt asked him about it he wouldn’t talk about what was
going on and blamed stress.

On Tuesday, December 13, 2016, Johnson went to his mother Rachael Holt and told her
that the gender-based bullying that he was enduring was simply too much, and that he
had quit the Basketball Team to help avoid some of his confrontations that he was
experiencing with Cruz Flores during those practices. Cruz Flores was using the time
outside school to further torment Johnson by shoving and pushing him around.

Johnson was still recovering.from the broken collar bone and cleared to play sports but
feared that Cruz Flores might deliberately injure him again and stated that Cruz Flores
was also using their team mate status to justify further sexually harassment and unwanted
physical contact in the way of buttock grabbing and pinching. Flores also was trying to
look at and watch Johnson while they were in the restrooms and locker rooms, he was

9
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.10 Filed 03/01/21 Page 10 of 36

55.

56.

37.

58.

59.

kicking and talking badly about Johnson, Cruz Flores had started to slander Matthew and
spread rumors about him and trying to turn the entire student body against Johnson. Cruz
Flores had started to delight in verbally abusing Johnson. Some specific types of phrases
he used were “pussy” and “twig” but most of his torment was physical. His male class
maters were trying to pull his pants down as well. He didn’t want to go to school, he felt
outcast and alone.

On December 14, 2016, Rachael Holt went in to her meeting at 12:00 p.m. that took over
a-month for her to finally be able to make contact with her son’s educators and hope to
shed some light on the problems he was having. She brought her sister-in-law Alice
Murray-Martin with her to the meeting as a witness.

The meeting started with Mr. Mark Gray the Math Teacher who started off by saying
that Matthew was a polite respectful young man who participated most days and went
through time that he tried it seemed and that he struggled some days to focus. And then
there were other days when he would come in to class and put his hood down over his
head and almost get into the fetal position at his desk and on those days he knew he was
not going to function and that he was not going to get anything from him.

Holt was very upset about this and wondered why she wasn’t made aware of that type of
behavior from the School District.

Next Johnson’s Social Studies teacher, Laura Lesiewicz, who commented that Johnson
and her had butted heads a few times early in the year but nothing major and that her
largest concern was Johnson staying prepared.

Then Mr. Troy Dusek who is the vice-principal was in charge of discipline for the
school. He told Holt that he was unaware of any bullying and that he was displeased to

10
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.11 Filed 03/01/21 Page 11 of 36

60.

61.

62.

63.

hear about it that he would look into it further and that if Johnson should have any further
problems he should come directly to him with those issues.

Holt then expressed her concerns about how the bullying and his medication affected his
learning abilities and that Johnson had been in special education since first grade and
wanted him re-tested. She told the faculty and administrators that the other male students
called Johnson weak, fragile, stupid, worthless, pretty boy. She also told them about the
physical violence by pushing him into lockers while he was already injured, slapping
him, pinching him and sexual harassment which has been protested against.

Defendant Troy Dusek responded with “well boys will be boys and they do that in sports
and stuff all the time.” Holt stated it was unacceptable and that Johnson has to quit
basketball because of it all. Dusek re-assured Holt he would look into it and get back to
her about it. Zydbel said that she didn’t know the extent of the issue, that they would get
Johnson tested and they would start looking into the bullying that she would e-mail all
the teachers so they could look for any sexual harassment and watch out for Johnson’s
safety. They would be watching and if there were any further incidents they would
contact Rachael. Zydbel! closed the meeting saying that she really felt like they had made
this mostly academic but in light of new information with how deeply the bullying issue
was going for Matthew, and how things have escalated and the harassment he was
ensuing was sexual and now what are we going to do about it, how are we going to
handle it from here and did not want it to continue.

The following week was Christmas Vacation and the school was closed.

On January 13, 2017, Johnson had his first appointment with his physiatrist, in regards to
his medication.

il
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.12 Filed 03/01/21 Page 12 of 36

64.

65.

66.

67.

On January 16, 2017, Johnson was harassed by Sunny Gonzales during first period
(Gray’s Math class) as Sunny came up behind Matthew while he was getting a calculator
in class and grabbed his buttocks and upper thigh area from behind. Johnson walked
away from Sunny and to his seat and continued his work because he was afraid to make a
scene. Later that day he saw Defendant Dusek in the halls and told him about the
incident. Johnson reported the incident to Holt after he came home from school.

On January 19, 2017, when Johnson came home from school he told Holt that in Gray’s
Math Class Sunny Gonzales rubbed his leg during class and told him that he liked his
pants and shoes while he continued to rub Johnson’s leg.

Later that afternoon Johnson talked to Defendant Dusek about that day’s incident and the
other from January 16. Defendant Dusek brought both Johnson and Sunny Gonzales into
his office at the same time. Sunny accused Johnson of doing the same thing to him, that
he was doing to Johnson. Johnson stated “no I have not, that’s not true, I have never
touched you, or called you names.” Dusek instructed both boys not to touch or tease each
other, and to come tell immediately if any further problems should ensue. Johnson told
his mother Holt about the incident after school that day.

On January 20, 2017, Lonnie Holtsclaw and Rachael Holt first went by the Fennville
Police Department to file a formal sexual harassment complaint about the problems
Johnson was having at school. Holt was told by the police officer that he was on his way
to court, and he knew Dusek very well at the middle school and he recommended that she
go back to the Middle School and allow them to help resolve these problems. They
proceeded on to the Middle School and spoke with Dusek. Holt inquired about the

incidents on the Jan 16 and Jan 19 with Sunny Gonzales. Dusek stated he had spoken to

12
* Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.13 Filed 03/01/21 Page 13 of 36

both boys and informed Holt that he believed that Johnson was involved in the same type
of behavior and actually bringing the sexual harassment down on himself. Holt wanted
to know if Johnson had said he did that, if he or one of the teachers had witnessed it.
Dusek stated that Johnson admitted to acting in the same manner with Sunny Gonzales
and that the Math teacher Mr. Gray had witnessed it. They called for Johnson to come
down to the office. When Johnson first came in and sat down Dusek proceeded to talk to
him about the issues, telling him that he thought they had these problems resolved and
that he was disappointed with how things were playing out. As he spoke, Johnson’s
posture slumped and he seemed to really be wearing the weight of this burden and his
shoulders were dropped and head down. After Dusek finished speaking Holt looked at
Johnson and asked him “son, have you ever touched any of those boys?” Johnson looked
at her, and you could see him sit up and look them all in the eye and he very clearly
stated “Mom, I have never touched any of those boys.” Then Holt requested that Mr.
Gray come down and explain what he saw Johnson allegedly bullying others, or he
himself asking to be sexually harassed. When Mr. Gray came in they asked him if he had
seen Johnson touch any of the other kids, to which he answered that the other day he had
seen Johnson laying over his desk and when he came into the class Johnson jumped up
and to his seat and that perhaps he was opening himself up at that point to certain
behaviors. Holt asked if he had seen Johnson touch any of the other students to which Mr.
Gray answered “Well, No.” Holt said “then I don’t even know why your down here,
because you folks said you had witnessed my son touching other students, and that’s not
true, he is being harassed and you are trying to turn this around on him like he is doing
something wrong, and it’s not right.” Mr. Gray returned to his class, as did Johnson.

13
* Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.14 Filed 03/01/21 Page 14 of 36

68.

69.

70.

71.

Holt and Lonnie Holtsclaw were finishing up their time with Dusek and gathering their
coats and Holt asked Dusek if they had a date scheduled in special education for Matthew
to be tested. Dusek called Mr. Kenneth Pierson (School Psychologist Inte) who was
not even aware that Johnson required testing but would immediately work on getting it
set up. The meeting ended.

On January 23, 2017, Zydbel called to inform Holt that she had had a meeting with
herself, Dusek, Sunny Gonzales and his parents and that he was claiming Johnson
behaved in the same manner and that he had been warned no further instance would go
unpunished and that from here on the consequences would be severe and that she wanted
Holt and Johnson to understand the same thing on their part. During the conversation,
Defendant Zydbel continued place blame on Johnson even though he was the victim.
Holt defended her son and then asked about the special education testing that no one was
aware of in the last meeting to which Zydbel replied “h, I will get right back to you on
that...”

Later that afternoon Mr. Pierson called Holt and set up a meeting for her on Monday,
January 30, 2017 to discuss Special Education testing for Johnson.

On January 23, 2017, during first period (Mr. Gray’s Math class), Johnson was sitting in
his regularly assigned seat next to Cody Fryer, Everato (last name unknown), and Jesus
(Jast name unknown). Some of the boys at the table were a little rowdy and were talking.
Johnson said that he was trying to focus on his work and Cody was asking him for
answers and it drew the attention of Mr. Gray. He came over and told the boys he was
going to separate one of them, either Cody or Johnson, he told them to rock, paper,

scissors for the move. Johnson declined the game, saying he didn’t wanna play, or move,

14
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.15 Filed 03/01/21 Page 15 of 36

that he was trying to work and that it wasn’t necessary. Mr. Gray elected to move
Johnson. Johnson was moved to an isolated seat in the middle of the groups of tables of

his peers working together. He stayed there for the remainder of the day, working alone.

72. Later that afternoon after school, Johnson came home very upset saying that now the

73.

74.

75.

76.

77.

teachers were treating him funny and different that he had to sit alone and do the work.
He said “mom, I need to sit in a group, I can’t do the work by myself.”

On January 24, 2017, when Johnson went into Math class he tried to take a seat in his
originally assigned seat but was immediately singled out and moved by Mr. Gray to the
same isolated seat he had sat at the day before. He stayed there all day forced to do the
work alone that his peers were permitted to do as groups.

On January 25, 2017, again Johnson was forced to sit alone during Math for the entire
class period.

On January 26, 2017, when Johnson was entering Mr. Gray’s Math class he decided to
take a different approach and sit at a different group table that happened to have a seat
open. The Group consisted of Rico (last name unknown), Sunny Gonzales and one other
person. Rico was Johnson’s friend and that was the only open group seat. Again Mr.
Gray immediately moved Johnson to the isolated seat in the middle of the floor, where he
was forced to stay for the remainder of the class.

On January 27, 2017, when Johnson went into first period Math Mr. Gray had new
assigned seats for all the students. In this new seating chart, Johnson was directly in the
front middle of the class.

On January 27, 2017, Ms. Jessica Stanley (Special Education/Math Interventions

teacher) called Holt to say that Johnson was moved on Monday because of mis-behavior

15
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.16 Filed 03/01/21 Page 16 of 36

78,

79,

and he has been trying to sit with perpetrator every day since then, and we don’t
understand that why if he is being bullied so hard does he want to sit in a group with him.
Holt replied, “well that isn’t my understanding of what is going on, and I have a meeting
on Monday Johnson to be tested for special education, so we can just go ahead and
extend that meeting and address this situation at that time.

On January 30, 2017, Holt and Alice Murray-Martin went to the Fennville Middle
School for the 8:00 a.m. for the results for Johnson’s IEP testing with Mr. Pierson. but
there was an incident the week previous so they were going to address that also. Ms.
Stanley started the meeting by reading an observation from the class, that the entire math
class was in groups except for Johnson who was made to work alone and isolated from
the rest of the group. Next, Holt began to again address her concerns of Johnson’s
bullying and the sexual harassment, at which Defendant Zydbel proclaimed she was un-
aware of any harassment, even though they discussed it in the previous meeting. At this
point Murry-Martin stated the District and them were all aware of these issues because
they discussed them in the last meeting. Mr. Gray was called out of the class room to the
meeting and again stating that Johnson may be bringing all of the bullying and sexual
harassment on himself. Zydbel watched Gray’s class until she found someone to cover
her. Holt became very upset and Zydbel staetd Johnson should not have been singled
out. Dusek acted shocked and unware. Holt stated Johnson’s needs were being pushed
aside and nothing was being done about the sexual harassment and bullying.

Gray was told by Zydbel to do another new seating chart implemented in his class
beginning the next day, that Johnson and the rest of the students could all be comfortable
with,

16
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.17 Filed 03/01/21 Page 17 of 36

80. January 30, 2017, new seats were once again assigned to the whole Math class (first

81.

82.

period/Gray).

On January 30, 2017, Johnson had gym at fourth period. Johnson was standing outside
the gym doors waiting for the class to enter the room together amongst this peers.
Johnson was talking to his friend Everato as they waited to go in and stated the he was
excited to go into class saying that it was “going to be lit.” Immediately Cruz Flores
became confrontational and hit Johnson repeatedly. Johnson said that he was humiliated
and hit about four times in the stomach and chest in front of the other students and in
front of a camera while waiting to enter the class. Johnson told Holt about it and she
insisted that first thing the next day he go and tell Dusek about the incident.

On February 3, 2017, Johnson went into the bathroom near Dusek’s office and the RTC
room (between 1* hour and summit). Cruz Flores followed Johnson in, unknowingly to
Johnson, who walked up to use the urinal. From behind, Flores kicked Johnson in the
back of the knee, touched his buttocks and was attempting to look around towards
Johnson’s genitals, all the while asking if Johnson “liked that or not.” Johnson was so
uncomfortable and embarrassed by it, that he cried every day when he got home from
school and was becoming severely depressed about the gender based bullying and sexual
harassment. Johnson texted his mother in regards to the incident and she told him to go
immediately to Dusek about it. Johnson reported the incident and also the one with
Flores from January 30 in the gym. The school had security cameras in both areas.
Later Johnson and Holt found out Cruz Flores only received a one day in school

suspension from a telephone call from Dusek who only stated “he handled it.”

17
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.18 Filed 03/01/21 Page 18 of 36

83. On February 21, 2017, Johnson had his first appointment with his counselor to discuss
what was happening at school.

84. On March 9, 2017, Holt had a meeting to go over Johnson’s special education test results
which stated he has a deficient/below average in mathematics and writing, borderline
reading and that soon he would be receiving special education services.

85. On March 16, 2017, Holt attended parent teacher conferences and only spoke with the
science teacher and math intervention teacher, Ms. Stanley, due to recent contact with the
rest of the teachers.

86. On March 17, 2017, while Johnson was in science class (with Mr. Matt Oka) the
students needed scissors and were told to gather materials so while Johnson was getting
the scissors, he passed them out to some of the students and he got told not to pass them
out, that they could all get their own and that Johnson should sit down.

87. When the students were finished with the scissors Johnson’s friend gathered them up for
the class and put them away, Mr. Okma thanked him for that. Okma was handing out
work packets and Johnson made an off handed comment about why they always have to
do so many packets and Okma got very upset and started screaming about how its not his
fault and how the school required them.

88. Neither the individual Defendants or the School District ever called to file a police report
for the sexual assaults on Johnson by his male classmates.

89. Upon information and belief, the School District was fully aware of the sexual assaults.

90. Johnson suffered a great deal of ridicule, teasing, taunting, bullying and violent outbursts

from the other male classmates.

18
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.19 Filed 03/01/21 Page 19 of 36

100. During April 2017, Johnson began at Bloomingdale Middle School.

101. On December 30, 2017, Holt moved Johnson and the entire family out of state because
Fennville, Michigan could no longer be called home.

102. During January 2018, Johnson was homeschooled in Florida, but was not working out
due to. internet issues.

103. During July 2018, Johnson moved to Bay St. Louis, Mississippi with his Father.
Johnson is enrolled at Hancock High School.

104. In November 2018, Johnson went to a male student’s house to “fight” him because the
student was bullying a female classmate. Johnson was reminded of what happened to him
in Fennville Schools. The male student was not home.

105. Johnson is currently getting good grades in school and has been seeing the school
counselor since the incident in November 2018.

106. Johnson is currently in 11" Grade.

107. Johnson currently lives with his Uncle in Mississippi and his father lives down the road.

108. Plaintiffs sister has also been deeply affected and is now estranged from the rest of the
family due to not being able to cope with what happened to Johnson.

109. The school has a Title [X coordinator and at no time was Johnson or his family ever
advised of their legal rights to request an investigation, and that a Title IX complaint
could be filed.

110. Johnson has subsequently been diagnosed with severe and permanent medical
conditions as a direct result of the sexual bullying and sexual assaults from his male

classmates.

20
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.20 Filed 03/01/21 Page 20 of 36

91,

92.

93.

94.

95.

96.

97.

98.

99.

Johnson had to endure the sex-based harassment every day in school including have to
see these other students in the classrooms and the hallways.

Johnson who once loved going to school was terrified.

Johnson, Holt, and the entire family are suffering extreme emotional distress due to the
sexually based harassment which continues today.

Shortly after the sexual assaults began, Johnson began counseling and continues that
counseling which will be needed for the rest of his life.

The Defendants did not take appropriate action and allowed the other male students in the
school having direct and daily contact with Johnson despite direct knowledge of the
sexual assaults and sexual based bullying.
Despite their immediate and continuing duty to investigate and address the sexual
assaults/gender based bullying, the School District officials conducted virtually no or
very little investigation at all of the assaults on Johnson or the continuing sex-based
harassment/bullying. .
Upon information and belief, despite knowledge of the sexual assaults/gender based
bullying, the Principal was not proactive in removing the male students out of school
including suspension and or expulsion.

The Principal knew or should have known immediately about the assault after September
15, 2016 through other faculty members who had personal knowledge of the physical
assaults.

During April 2017, Johnson was being harassed and bullied so bad by the other male
classmates that Plaintiff's Mother Holt permanently removed J ohnson from the

Defendants School District.

19
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.21 Filed 03/01/21 Page 21 of 36

111. Because of Johnson’s ongoing complaints to the school district of the sexual based
bullying and assaults, throughout the rest of the 2015-2016 school year, his male class
mates verbally and physically harassed and frightened Johnson as he went in and out of
classrooms and the hallways, and around the Middle School campus, including in the
gym, and athletic fields, both during and after school.

112. Johnson’s education and his learning have been permanently affected by these male
class-mates, the Defendants and the School District. Johnson has fallen behind two years
in his educational studies. .

113. Plaintiff Johnson filed on March 6, 2017 a Title IX Complaint with the United States
Department of Education Office for Civil Rights, Region XV alleging that the District
failed to promptly and appropriately responds to alleged sexual harassment/gender based
bullying, resulting in a student, on the basis of sex, being excluded from participation in,
being denied the benefit of, or being subjected to discrimination in any District Education
Programs or activities in violation of the Title IX implementing regulation at 34 CFR. §
106.31; along with Section 504 of the Rehabilitation Act of 1974 and Title II of the
Americans with Disabilities Act of 1990 which prohibit discrimination on the basis of
disability.

114. Plaintiffs Mother also complained that the District failed to notify her that there were
grievance (filing/appeal) procedures (including the filing of Title <x Complaint) that
incorporate appropriate due process standards and that provide for the prompt and
equitable resolution of student complaints under Title IX in violation of Title [x

implementing regulation at 34 C.F.R. § 106.8(b).

21
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.22 Filed 03/01/21 Page 22 of 36

115. Plaintiffs holds all of the Defendants (the Fennville Public School District, the
Superintendent, the Title LX Coordinator and Principal liable for the damages sustained
as a result of the deliberate inaction, failures and negligence of the School District by
failing to provide a safe environment for the children attending its schools including
Matthew Johnson.

116. Plaintiff Johnson’s personal damages include those arising from his psychological
distress, loss 8of standing in his community, and damage to his reputation, that continue
as of the date of the filing of this lawsuit in addition to the extreme emotional distress of
Plaintiffs mother and her lost economic damages for having to move out of State.

117. Plaintiff Johnson suffered sex-based harassment that was severe, pervasive, and
objectively offensive.

118. The sex- based harassment deprived Plaintiff Johnson of access to the educational
opportunities or benefits of the school.

119. School District officials including Defendants, Weeldreyer, Zdybel and the Title IX
Coordinator had the authority to take remedial action to correct the sex-based harassment.

120. The School District and Defendants had actual knowledge of the sex-based harassment.

121. The School District and its Defendants responded with deliberate indifference to the
sex-based harassment.

122. Plaintiff Johnson became afraid to stay after school and stopped participating in
basketball and other sports and withdrew from attending school events.

123. Plaintiff Johnson found it difficult to concentrate in class that resulted in many absences
from school and spent hours outside of the classroom due to his emotional distress and
anxiety.

22
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.23 Filed 03/01/21 Page 23 of 36

124. Plaintiff Johnson required and continues to require mental health counseling and
medication for depression and anxiety to cope with the stress of having attended
Fennville Middle School.

125. Plaintiff's failing grades were a direct result of the gender based bullying and being
denied special education that was needed for success.

126. The Defendant School District’s response and its officials’ conduct was such that future
reasonable students in Plaintiff Johnson’s circumstances would be chilled from reporting
sexual harassment. |

127. As a direct and proximate result of the harassing educational environment created by
Defendants’ deliberately indifferent response to the sexual assault and subsequent gender
based bullying/harassment, as well as violations of her Fourteenth Amendment rights,
Plaintiff Johnson has suffered and continues to suffer psychological damage, emotional
distress, loss of standing in his community, and damage to his reputation, and his future
relationships have been negatively affected.

128. Plaintiff Johnson has required ongoing counseling to assist his depression and anxiety
caused by Defendants’ conduct and the resulting harassing educational environment.

129, Plaintiff Johnson has also been deprived of a normal childhood education due to
Defendants’ conduct and the resulting educational environment.

130. Plaintiff Johnson has also been damaged by missed educational opportunities and his
future learning capabilities have been damaged by Defendants’ conduct and the resulting
hostile educational environment

COUNT I
VIOLATION OF TITLE IX

AS TO DEFENDANT FENNVILLE PUBLIC SCHOOL DISTRICT
(20 U.S.C. § 1681, et seq.)

23
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.24 Filed 03/01/21 Page 24 of 36

(The School’s Deliberate Indifference
to Alleged Sexual Harassment)

131. Paragraphs one through 130 are incorporated by reference as if stated in full herein.

132. The sex-based harassment articulated in the Plaintiffs’ General Allegations was so
severe, pervasive, and objectively offensive that it deprived Plaintiff of access to
educational opportunities or benefits provided by the school.

133. The Defendant School District created and/or subjected Plaintiff to a hostile educational
environment in violation of Title EX of the Education Amendments of 1972, 20 U.S.C. §
1681(a) (“Title IX”), because

a) Plaintiff was a member of a protected class;

b) he was subjected to sexual harassment in the form of sexual assaults and gender
based bullying by other male students;

c) he was subjected to harassment based on his sex; and

d) he was subjected to a hostile educational environment created by the School
District’s lack of policies and procedures and failure to properly investigate and/or
address the sexual assaults and subsequent sexual harassment/bullying.

134. Defendant School District and its officials had actual knowledge of the sexual assaults
and the resulting sexual harassment of Plaintiff created by its failure to investigate and
discipline Plaintiff's attackers in a timely manner and consistent with its own policy and
federal and state law.

135. The Defendant SchookDistrict’s failure to promptly and appropriately respond to the
sexual harassment, resulted in Plaintiff, on the basis of his sex, being excluded from
participation in, being denied the benefits of, and being subjected to discrimination in the

District’s education program in violation of Title IX.
24

GA +. *
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.25 Filed 03/01/21 Page 25 of 36

136. Defendant School District failed to take immediate, effective remedial steps to resolve
_the complaints of sexual harassment and instead acted with deliberate indifference toward
Plaintiff.

137. Defendant School District persisted in its actions and inaction even after it had actual
knowledge of the harm suffered by Plaintiff.

138. Defendant School District engaged in a pattern and practice of behavior designed to
discourage and dissuade students and parents of students who had been sexually assaulted
from seeking prosecution and protection and from seeking to have sexual assaults from
being fully investigated.

139. This policy and/or practice constituted disparate treatment of males and had a disparate
impact on male students.

140. Title IX of the Education Amendments of 1972 (“Title TX”), 20 U.S.C. § 1681(a) states
that:

No person in the United States shall, on the basis of sex, be excluded from

participation in, be denied the benefit of, or be subjected to discrimination under
any education program or activity receiving Federal financial assistance .

141. Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R. Part
106.
142, 34 CFR. § 106.8(b) provides:
. A recipient shall adopt and publish grievance procedures providing for prompt and

equitable resolution of student and employee complaints alleging any action which would
be prohibited by this part.

143. In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the United

States Supreme Court recognized that a recipient of federal educational funds

25
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.26 Filed 03/01/21 Page 26 of 36

intentionally violates Title LX, and is subject to a private damages action, where the
recipient is “deliberately indifferent” to known acts of teacher-student discrimination.

144. In Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), the United States
Supreme Court extended the private damages action recognized in Gebser to cases where
the harasser is a student, rather than a teacher. |

145. Davis held that a complainant may prevail in a private Title IX damages action against a
school district in cases of student-on-student harassment where the funding recipient is
a) deliberately indifferent to sexual harassment of which the recipient has actual
knowledge and
b) the harassment is so severe, pervasive, and objectively offensive that it can be said to
deprive the victims of access to educational opportunities or benefits provided by the
school.

Davis, 526 U.S. at 1669-76.

146. Plaintiff has suffered emotional distress and psychological damage, and his character
and standing in his community have suffered from the harassment fostered as a direct and

proximate result of Defendant School District’ s deliberate indifference to his rights under

Title IX.
COUNT I
VIOLATION OF TITLE IX
AS TO DEFENDANT FENNVILLE PUBLIC SCHOOL DISTRICT
(20 U.S.C. § 1681, ef seq.)

(Retaliation by Withholding Protections Otherwise Conferred by Title IX)

147. Paragraphs one through 146 are incorporated by reference as if stated in full herein.

26
" Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.27 Filed 03/01/21 Page 27 of 36

148. Immediately after Plaintiff's Mother advised the Defendant School District directly to
the Principal, she failed to report the sexual assaults/bullying to the Defendant School
District.

149. The Principal did nothing and refused to act in accordance with reports from both the
Plaintiffs mother and other staff. :

150. Even though Plaintiff and his Mother insisted upon involving law enforcement for a
criminal investigation, the Principal and the other School District officials retaliated
against Plaintiff by declining to investigate the matter or to otherwise comply with their
responsibilities as mandated by Title IX.

151. Fellow male students increased the harassment/bullying towards Plaintiff for reporting
the attacks to the school and police. Plaintiff's Mother reported this harassment to School
officials, who declined to intervene to stop it.

COUNT Ol
1983 VIOLATION AS TO
DEFENDANTS FENNVILE PUBLIC SCHOOL DISTRICT,
WEELDREYER, ZYDBEL, and TITLE IX COORDINATOR
(42 U.S.C. § 1983)
_ 152. Paragraphs one through 151 are hereby incorporated by reference as if set forth in full
herein.

153. Under the Fourteenth Amendment, Plaintiff had the right as a public-school student to
personal security and bodily integrity and Equal Protection of Laws.

154. Defendants Weeldreyer, Zydbel, and Title IX Coordinator were all state actors acting
under the color of state law.

155. Defendants each subjected Plaintiff to violations of his right to personal security and

bodily integrity and Equal Protection of Laws by: failing to investigate male class-mates

27
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.28 Filed 03/01/21 Page 28 of 36

misconduct; failing to appropriately discipline the perpetrators; failing to adequately train
and supervise Weeldreyer, Zdyble and Title [IX Coordinator; and manifesting deliberate
indifference to the sexual assaults and ongoing sexual harassment of Plaintiff by other
male students.

156. The School District has and/or had unconstitutional customs or policies of
a) failing to investigate evidence of criminal and tortious misconduct against School
District students in the nature of violations of their right to personal security and bodily
integrity and
b) failing to adequately train and supervise School District employees with regard to
maintaining, preserving and protecting students from violations of their right to personal
security, bodily integrity, and Equal Protection of the Laws.

157. On information and belief, the School District has followed these unconstitutional
customs and policies not only with regard to Plaintiff but also with regard to criminal and
tortious misconduct committed against other School District students.

158. The School District’s policies and/or practices constituted disparate treatment of males
with disabilities and had a disparate impact on male students with disabilities.

159. Defendants Weeldreyer, Zydbel, and Title IX Coordinator are or were at the time of
events complained of within, policymakers for the purpose of implementing the School
District’s unconstitutional policies or customs.

160. The Fourteenth Amendment to the United States Constitution provides in pertinent part :
that no State shall “deny to any person within its jurisdiction the equal protection of the

laws.” U.S. Const. amend. XTV, § 1.

28
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.29 Filed 03/01/21 Page 29 of 36

161. At MCL 380.1311(2), Michigan law provides that “if a pupil ... commits criminal
sexual conduct in a school building or on school grounds, the school board, or the
designee of the school board ... shall expel the pupil from the school permanently.”

162. Plaintiff has suffered emotional distress and psychological damage, and his character
and standing in his community have suffered from the harassment fostered as a direct and
proximate result of Defendant School District’s deliberate indifference to his rights under
the Fourteenth Amendment.

COUNT IV
MONELL LIABILITY FOR FAILURE TO TRAIN AND SUPERVISE
AS TO RESPONSE TO SEXUAL ASSAULTS/GENDER BASED BULLYING
AS TO DEFENDANT FENNVILLE PUBLIC SCHOOL DISTRICT
(42 U.S.C. § 1983)

163. Paragraphs one through 162 are hereby incorporated by reference as if set forth in full
herein.

164. Defendants Weeldreyer, Zydbel, and Title [X Coordinator, were “state actors” working
for Fennville Public School District, a federally funded school system.

165. Defendants Weeldreyer, Zydbel, and Title LX Coordinator acted under “color of law”
when refusing to respond to Plaintiff's sexual assaults/gender based bullying on school
premises.

166. Defendants Weeldreyer, Zydbel, and Title [IX Coordinator failed to preserve Plaintiff's
constitutional right to equal protection as guaranteed by the Fourteenth Amendment.

167. Under the Equal Protection Clause of the Fourteenth Amendment, Plaintiff had the right

=

to equal access to an educational environment free from harassment and discrimination.

29
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.30 Filed 03/01/21 Page 30 of 36

168. Defendants Weeldreyer, Zydbel, and Title LX Coordinator should have known that their
response to sexual assault/bullying allegations must comply with federal law, particularly
as outlined in Title IX’s published and widely promulgated implementing regulations.

169. Defendants Weeldreyer, Zydbel, and Title IX Coordinator each violated Plaintiff s right

¢
to equal access by:
a. Failing to take immediate and appropriate action to investigate or otherwise determine
what occurred once informed of possible sexual violence;
b: Failing to take prompt and effective steps to end the sexual violence, prevent its
recurrence, and address its effects, whether or not the sexual violence is the subject of
a criminal investigation;

c. Failing to take steps to protect the Plaintiff as necessary, including interim steps taken
prior to the final outcome of the investigation;

d. Failing to provide a grievance procedure for students to file complaints of sexual
discrimination, including complaints of sexual violence. The procedures must include
an equal opportunity for both parties to present witnesses and other evidence and the
same appeal rights;

e. Failing to use a preponderance of the evidence standard to resolve complaints of sex
discrimination in grievance procedures; and

f. Failing to notify both parties of the outcome of the complaint.
170. Defendant Fennville Public School District violated Plaintiff's Fourteenth Amendment
right to equal protection by failing to properly train and supervise its employees as to

these mandated investigative requirements.

30
" Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.31 Filed 03/01/21 Page 31 of 36

171. These policies and/or practices constituted disparate treatment of males with disabilities
and had a disparate impact on male students with disabilities.

172. Defendants’ actions and lack of actions were the proximate cause of Plaintiff's
emotional distress and psychological damage, and his character and standing in his
community have suffered from the harassment fostered as a result of Defendant School
District’s deliberate indifference to his right to equal protection under the Fourteenth
Amendment.

. COUNT V
DENIAL OF PROCEDURAL AND SUBSTANTIVE DUE PROCESS IN VIOLATION OF
THE 1477 AMENDMENT OF THE UNITED STATES CONSTITUTION PURSUANT TO

42 U.S.C. § 1983 AGAINST THE INDIVIDUALLY NAMED DEFENDANTS
WEELDREYER, ZYDBEL AND TITLE [IX COORDINATOR

173. Plaintiffs repeat and re-allege the statements contained in paragraphs 1 through 172 as if
fully restated herein.

174. Plaintiff Matthew Johnson was unable to complete his academic program in the
Defendant School District due to the arbitrary and capricious manner he was treated by
Defendant School District after the sexual assaults/gender-based bullying took place.
This caused a substantial drop in his grades and he could not continue to attend classes or
participate in athletics including basketball.

175. Plaintiff Johnson was entitled, under Substantive and Procedural Due Process, to a
speedy determination of his requests for assistance in her education program (including
special education) so that he would continue to be successful after the sexual
assaults/gender based bullying. The faculty’s repeated lack of response or a minimal

response fell short of this standard for a male student with a disability.

31
* Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.32 Filed 03/01/21 Page 32 of 36

176. Plaintiff Johnson repeatedly requested that he received proper and adequate support in
his education program including special education for his ADHD but was denied.

177. Plaintiff Johnson made requests to be provided information regarding the investigation
for the sexual assaults/bullying and the aftermath of sex-based harassment but he was
denied.

178. Defendants failed to advise Plaintiff Johnson that he was entitled to file a Title IX
Complaint and failed to identify any appeal process he may have had.

179. Plaintiff Johnson is informed and believes, and thereon alleges, that the individual
Defendants by engaging in the aforementioned acts engaged in willful, malicious,
intentional, oppressive and despicable conduct, and acted with willful and conscious
disregard of Plaintiff Johnson’s rights, welfare, safety, and sensibilities, thereby justifying
an award of damages in an amount to be determined at trial.

180. Defendants, acting under color of law, have denied Plaintiff Johnson his right to
procedural due process and the manner in which he was treated is completely arbitrary
and capricious.

181. The Fifth Amendment to the Constitution made applicable to the states by the
Fourteenth Amendment, prohibits persons acting under the color of the law, i.e., taking
their property without justification, and acting outrageously and with intention to deprive
persons of property and related rights.

182. Plaintiff Johnson has both a property interest and a liberty interest in his continued
enrollment at Fennville Public Middle School, and that the Defendants’ conduct or lack

thereof unconstitutionally deprived him of both.

32
* Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.33 Filed 03/01/21 Page 33 of 36

183. The courts have conceded that a student enrolled in a academic program has a property
interest in the continuation of that education and that Plaintiff Johnson was denied this
right when he was forced to move to another school district.

184. By the aforesaid acts and omissions of Defendants, and each of them, Plaintiff Johnson
has been directly and legally caused to suffer actual damages including, but not limited
to, damages for Plaintiff Johnson’s psychological and emotional distress and damages,
loss of standing in his community, damage to his reputation, and his family’s
unreimbursed out of pocket expenses incurred in response to these circumstances loss of
earnings and future earning capacity, attorney’s fees and costs prior to filing lawsuit in
pro per, costs of suit and other pecuniary loss not presently ascertained, for which
Plaintiff will seek leave of Court to amend when ascertained.

185. As a result of Defendants’ acts as alleged herein, Plaintiffs pray for such relief as
appropriate, including reasonable attorney’s fees and costs prior to filing in pro per and
costs of suit as provided in Michigan and Federal Code.

COUNT VI -— DISABILITY DISCRIMINATION AND FAILURE TO ACCOMMODATE
IN VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973 AND

TITLE 11 OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AGAINST
DEFENDANT FENNVILE PUBLIC SCHOOL DISTRICT

186. Plaintiff repeats and re-alleges the statements contained in paragraphs 1 through 186 of
this complaint as if fully restated herein.

187, Plaintiff, due to his anxiety and ADHD disorders, was unable to function in the stressful
environment of the normal classroom. Plaintiff requested accommodations for his
disability that were reasonable by being allowed to participate in the Special Education

Program. Defendants denied this accommodation for arbitrary and capricious reasons.

33
Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.34 Filed 03/01/21 Page 34 of 36

188. Plaintiff, due to his anxiety and ADHD disorders, was unable to perform in some of the
normal standardized academic and testing procedures.

189. Plaintiff required an alternate, less stressful location to perform his academics and
testing in order to succeed. If granted an alternate accommodation (such as the special
education program), he would have been successful.

190. Pursuant to the federal Rehabilitation Act and Title II, Plaintiff was entitled to
reasonable accommodations for his known disability within the School District’s
federally funded Programs including Special Education. ,

191. The Plaintiff’s requests were reasonable accommodations given the totality of the
circumstances. There was absolutely no compelling reason, other than spite.

192. Defendant failed to provide the reasonable accommodations Plaintiff had requested for
his disability. The faculty failed to respond to Plaintiffs requests for reasonable
accommodations. This failure resulted in a delay in Plaintiff's anticipated date of high

-. school graduation and poor academic success.

193. By the aforesaid acts and omissions of Defendants, and each of them, Plaintiff has been
directly and legally caused to suffer actual damages including, but not limited to, loss of
education, and future earning capacity, attorney’s fees and costs prior to filing lawsuit in
pro per, costs of suit, and other pecuniary loss not presently ascertained, for which
Plaintiff will seek leave of Court to amend when ascertained.

WHEREFORE, Plaintiffs respectfully request judgment in their favor and against

Defendants Fennville Public School District, and Defendants Weeldreyer, Zydbel, and Title IX

Coordinator, as follows:

34
*, Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.35 Filed 03/01/21 Page 35 of 36

A. Compensatary damages for Plaintiff Johnson’s psychological and emotional distress and
damages, loss of standing in his community, damage to his reputation, and his family’s
unreimbursed out of pocket expenses incurred in response to these circumstances;

B. Punitive damages; &

C. Injunctive relief requiring Defendant School District to take effective steps to prevent sex-
based discrimination and harassment, including sexual assaults, in its education programs; fully
investigate conduct that may constitute sex-based harassment and /or sexual assault;
appropriately respond to all conduct that may constitute sex-based harassment and /or sexual
assault; and mitigate the effects of harassment and/or assault including by eliminating any hostile
environment that may arise from or contribute to it.

D. Statutory interest;

E. Costs; and

¥. Attorney’s fees and costs prior to filing lawsuit and after filing of the lawsuit In Pro Per is an

w LS A At Cp

Racked Martin (Holt), In Pro Per

It aM Fp,

Matthew Johnson, In Pro Per

attorney is retained.

 

Dated: February _, 2021

Dated: February _, 2021

JURY DEMAND
Now Comes the Plaintiffs, Rachael Martin (Holt) and Matthew Johnson demand a trial by

jury.

35
* Case 1:21-cv-00202-RJJ-RSK ECF No.1, PagelD.36 Filed 03/01/21 Page 36 of 36

Dated: February / , 2021

Dated: February / , 2021

36

we CLA Murfl. tt)

Rachael Martin (Holt), In Pro Per

 

tt) la ZA~

Matthew Johnson, In Pro Per
